DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
	Claims 1, 2 and 11-13 as amended on 6/23/20201 are under examination as drawn to the elected product claims and to the elected species. 
(Notes: Applicant’s election is (see reply filed on 3/08/2021): Group I (product of original claims 1-13), a strain KBL 382 from the species Group A, and “culture of the strain” from the species Group B). 
Claims 3, 4 and 14-16 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election has been considered as election made without traverse in the reply filed on 3/08/2021.
Claim Rejection - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 11-13 as amended are rejected under 35 U.S.C. 103 as being unpatentable over US 8,361,481 (Hara et al) and US 5,952,021 (Santus).
Lactobacillus paracasei (entire document including abstract) and compositions thereof including fermented/cooked rice, thereby, lysates and/or extract of the strain. The disclosed strain is an anti-allergic agent (col. 3, lines 10-14), and the culture of the strain is incorporated in compositions and/or foods as intended to treat allergy (abstract; col. 5, line 59) and related intestinal disorders of digestive organs (col. 3, lines 64-65). The strain comprises 16srDNA sequence (col.13) which is 1530bp long and has 96% query match and 99.9% best local similarity with the sequence of pending claim 2 which is 16s rDNA sequence of the claimed strain KBL382. 
Thus, although the cited US 8,361,481 (Hara et al) does not describe identical strain as claimed, it describes a substantially similar strain that clearly belongs to the identical bacterial  species of Lactobacillus paracasei; and thus, that is capable to provide for identical “lysate” or “extract” such as, for example: lactic acid or 16s rDNA. The as-filed specification of the instant application does not define terms “lysate” and “extract”; and the specific examples solely demonstrate the use of viable cells of the claimed strain and/or cultures of the claimed strain. 
Further, although the cited document US 8,361,481 (Hara et al) does not explicitly recite “enteric” coating for providing beneficial compositions with lysates and/or extracts from Lactobacillus paracasei, the use of enteric coating for biologically active ingredients is common and well recognized practice in the art. For example: US 5,952,021 (Santus) teaches the use of protective enteric coating for bioactive 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to add enteric coating to the composition of US 8,361,481 (Hara et al) comprising lysate and/or extract derived from Lactobacillus paracasei with a reasonable expectation of success to provide for protection of the composition from inactivation in the gastric tract as well as in foods. Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
                                     Response to Arguments
Applicant's arguments filed on 6/23/2021 have been fully considered but they are not all found persuasive.
Deposit requirement for the claimed bacterial strain Lactobacillus paracasei KBL382 (KCTCT13509BP) has been met in the papers filed on 6/23/20201 (deposits statement) and on 11/09/2020 (deposit receipts). Deposit requirement for the other applicants’ bacterial strains Lactobacillus paracasei KBL384 (KCTCT13510BP) and Lactobacillus paracasei KBL385 (KCTCT13511BP)  is also met in the same papers filed on 6/23/20201 (deposits statement) and on 11/09/2020 (deposit receipts).
Claim rejection under 35 U.S.C. 101 has been withdrawn in view of the instant amendment drawn to the use of “enteric” coating for providing a bacterial strain-containing product. 
With regard to claim rejection over teaching by US 8,361,481 (Hara et al) Applicants’ main argument that the cited reference is silent about the use of “enteric” coating (response page 5). This argument is not persuasive because the use of enteric coating is a common and well known practice for providing oral compositions with biologically active ingredients for preventing detrimental effects of gastric juice and for extending shelf life of the products. 
Potentially Allowable Subject Matter
Claims as drawn to a product comprising a novel strain KBL 382 and to “culture(s) of said strain” (meaning cultures of the strain KBL 382) are free from prior art. But presently pending claims are not so limited and the presently pending claims are now amended to incorporate the non-elected and withdrawn subject matter which is “lysate” and “extract”. 
It is suggested to delete phrase “lysates of said strain or extracts of said strain” in the claim 1 and the phrases drawn to the use of “lysates” and “extracts” in the method of use claims 14-16 to consider possibility of rejoinder with an allowable product. It is also suggested to delete claims 2-4 because claimed strain(s) are sufficiently and properly identified by their deposit accession number(s). The sequences recited in the claims are commonly used for identification of bacterial species; and they do not relate to the function of novel strain(s) including “immunoregulatory” effects. Since the response to the final office action will involve claim amendment and, thereby, would require new at the very least, a response under AFCP2 program.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Vera Afremova
July 6, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653